DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim(s) 1: the prior art fail to disclose a/an multi-light control module assembly requiring:
a connector assembly coupled to the circuit board module adjacent to the diode assembly, the connector assembly being electrically coupled to the diode assembly; a first channel defined between a first arm and a main portion of the circuit board module; a second channel defined between a second arm and the main portion of the circuit board module; and a cap removably coupled to the connector assembly configured for partially housing a pair of wires receiving in the connector assembly; wherein, the connector assembly comprises a first wire receiver and a second wire receiver, the first wire receiver including at least one wire guide and the second wire receiver including at least one wire guide; wherein, the first wire receiver comprises a first wire cutting mechanism and the second wire receiver comprises a second wire cutting mechanism, in combination with other limitations of the claim.
With regards to claim(s) 10: the prior art fail to disclose a/an control module assembly  requiring:
a connector assembly coupled to the circuit board module; a first channel defined between a first arm and a main portion of the circuit board module; a second channel defined between a second arm and the main portion of the circuit board module; and circuitry coupled to the circuit board module at least partially between the connector assembly and the diode assembly, the circuitry electrically coupling the connector assembly to the diode assembly; Response to Non-Final Office Action dated March 3, 2022 Docket No.: FLE12-00407 wherein, the connector assembly comprises a wire receiver including at least one wire guide; wherein, the at least one wire guide is formed via a wire cutting mechanism, in combination with other limitations of the claim.
With regards to claim(s) 16: the prior art fail to disclose a/an motorized vehicle requiring:
a connector assembly coupled to the circuit board module adjacent to the diode assembly, the connector assembly being electrically coupled to the diode assembly; a first channel defined between a first arm and a main portion of the circuit board module; a second channel defined between a second arm and the main portion of the circuit board module; and a cap removably coupled to the connector assembly for partially housing the first and second wires in the connector assembly; wherein, the connector assembly comprises a first wire receiver and a second wire receiver, the first wire receiver including at least one wire guide and the second wire receiver including at least one wire guide; wherein, the first wire is received by the first wire receiver and the second wire is received by the second wire receiver, in combination with other limitations of the claim.
With regards to dependent claim(s) 2-9, 11-15, 17-20; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844